*321OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO
Febrero 3, 1943
A mi inicio la decisión de la Comisión Industrial recu-rrida se ajusta a la ley aplicable tal como fue interpretada por esta Corte en Montaner v. Comisión Industrial, 59 D.P.R. 396, 399, y debe en su consecuencia confirmarse.
Los becbos se exponen con claridad y precisión en el pá-rrafo primero de la opinión de la mayoría, así:
“El patrono recurrente rindió el 9 de julio de 1941 su informe de jornales correspondiente al año de póliza 1940-41 y el 26 de noviembre de 1941 el Administrador del Fondo del Seguro del Estado le notificó que la cantidad que debería pagar por el primer semestre del año 1941-42 era la de $14,079.26, y le concedió basta el 20 de diciembre siguiente para pagarla. El patrono no pagó dicho primer semestre hasta el 20 de enero de 1942. El 9 de marzo satisfizo el segundo, por la cantidad de $8,499.07.” .
Y aplicada la ley a esos hechos, es para mí inescapable la conclusión de que el patrono por su propia falta al pagar el primer semestre de su póliza cumplió con su obligación tan tarde que no dió efectividad al seguro durante ese pe-ríodo y al satisfacer el segundo fuera también del término legal pero dentro del semestre sólo le dió efectividad a partir del pago.
En el citado caso de Montaner v. Comisión Industrial, se dijo y resolvió que
"La Ley de Compensaciones por Accidentes del Trabajo, apro-bada abril 18, 1935, leyes de ese año, página 251, estableció en Puerto Rico un sistema de seguro compulsorio y exclusivo, para compensar 'a los obreros y empleados que sufran lesiones, se inutilicen o mueran como consecuencia de accidentes del trabajo. De acuerdo con el artículo 18 de la ley, todo patrono que emplee más de cuatro obreros, ‘estará obligado a asegurar a dichos obreros o empleados en el Fondo del Seguro del Estado la compensación que éstos deberán recibir por lesiones, etc.’ Si faltare a esa obligación incurrirá en misdemeanor (artículo 17).
"El artículo 25 ordena al Administrador del Fondo que tase e imponga a todo patrono afectado por la ley cuotas anuales sobre el *322importe total de los jornales pagados por el patrono a sus obreros durante el año anterior a la imposición de las cuotas. El mismo artículo dispone que la recaudación de las cuotas se hará por semestres adelantados, y provee además:
“ ‘.Si un patrono dejare de pagar el total de las cuotas que le fueran impuestas légalmente dentro del término que le señalare el Administrador, éste podrá concederle una prórroga de treinta (30) días para que el patrono efectúe el pago, y dicho pago será un requi-sito indispensable para que el Administrador pueda darle efectividad a cualquier póliza de seguro.



“ ‘Cualquier patrono sujeto a las disposiciones de esta Ley durante cualquier parte de un semestre deberá pagar las cuotas para dicho semestre completo, teniendo derecho al reembolso, si lo hubiere, que se prescribe en el siguiente artículo;... ’ (Itálicas nuestras.)
"El artículo 26 determina el procedimiento que deberá seguir el administrador al finalizar cada año económico, para liquidar las pó-lizas y hacer un reajuste de las cuotas. Si la nómina del último año fuera menor que la del año anterior, que fué la que sirvió de base para la fijación y cobro de cuotas, el administrador reembolsará al patrono la diferencia; y en el caso contrario le cobrará la cuota adicional necesaria.
"El artículo 27 dispone entre otras cosas, que el seguro de cada patrono comenzará a regir inmediatamente después del archivo de la nómina o estado por duplicado, ‘acompañado del importe de la cuota que corresponda al tanto por ciento de Jos jornales declarados en dicho estado, de acuerdo con los tipos fijados por el administrador’; y
" ‘... Disponiéndose, que cualquier accidente que ocurra antes de verificarse el pago, será considerado como un caso de patrono no asegurado a menos que-el patrono verifique el pago dentro del término fijado por el Administrador del Fondo del Estado, en los cuales casos el seguro empezará a regir desde la fecha en que el patrono archivó la nómina o astado, en la oficina del Administrador.’ (Itálicas nuestras.)
"Las precedentes disposiciones estatutarias son de tan perfecta claridad, que su aplicación a los hechos de este caso iio ofrece difi-cultad alguna. El patrono radicó a tiempo, en julio 15, 1939, el estado de jornales y sueldos pagados durante el año económico anterior, 1938-39. El administrador en cumplimiento de su deber le tasó la cuota para 1939-40, y le concedió hasta septiembre 10, 1939, para el pago del primer semestre. El asegurado no solicitó prórroga *323del término señalado por el administrador, dejó expirar dicho tér-mino, y no pagó el importe del primer semestre hasta 45 días después de su expiración, o sea el 24 de octubre de 1939.
“Considerando los hechos y circunstancias que hemos expuesto y las disposiciones legales a los mismos aplicables, debemos resolver y resolvemos: que siendo el pago de las cuotas dentro del término señalado por el administrador un requisito indispensable para que el administrador pueda darle efectividad a cualquier póliza de seguro, la póliza en el caso de autos empezó a. regir el 24 de octubre, 1939, cuando se hizo el pago del primer semestre; que habiendo .ocurrido el accidente en 23 de agosto de 1939, antes de verificarse el pago del primer semestre -de 1939-40, y no habiéndose verificado dicho pago dentro del término fijado por el administrador, el cual expiró en septiembre 10, 1939, dicho accidente es y debe ser considerado como uno de patrono no asegurado; y, por último, que el patrono no .tiene derecho al reembolso que solicita, primero, porque de acuerdo con el artículo 25, supra, el pago de las cuotas debe hacerse por semestres completos, y, segundo, porque el único reembolso que el adminis-trador está facultado para hacer es el que de acuerdo con el artículo 26 deberá hacerse al final de cada año para liquidar las pólizas y reajustar las cuotas.
“'El patrono en el presente caso pudo haber puesto en vigor su póliza desde la fecha de radicación de la nómina efectuando el pago de las primas dentro del término señalado por el administrador o de la prórroga que éste le hubiese concedido. No lo hizo así, y debe por tanto sufrir las consecuencias de su demora en hacer el pago.” Montaner v. Comisión Industrial, 59 D.P.R. 396, 399.
Todo lo dicho dehe a mi juicio sostenerse porque consti-tuye la recta interpretación de la ley. Y sosteniéndolo no cabe resolver este caso en los términos en que lo resuelve la mayoría de los jueces de la Corte.
Se trata de un seguro anual compulsorio cuya cuota debe satisfacerse por semestres adelantados. El pago de las cuo-tas y las penalidades fijadas por la propia ley son cosas in-dependientes, distintas. El pago procede siempre. Así lo entendió el propio patrono. Cuando en enero 20, 1942, des-pués de la prórroga que se le .concediera hasta diciembre 20, 1941, hizo su primer pago, lo asignó como tenía que hacerlo al primer semestre y a ese primer semestre fué aplicado por *324el Fondo del Seguro del Estado. Y cuando en marzo 9 de 1942, también tardíamente, satisfizo el segundo semestre, al segundo semestre fue aplicado.
Marzo 10, 1943
Que cumplida su obligación en esa forma sólo produciría el .efecto de dar vida a su póliza a partir de marzo 9, 1942, tenía él que saberlo' dados los términos en que está redac-tada la ley.
Aquí no se trata de un seguro comenzado en el segundo semestre de un año económico, de un nuevo negocio, si que de un patrono que venía asegurado de años anteriores, que rindió su informe de ;jórnales en julio 9, 1941, o.sea a prin-cipios del año económico como ordena la ley, de conformi-dad con cuyo informe se le calculó la cuota del seguro que estaba obligado a constituir a favor de sus obreros, cuota que pagó fuera del término legal y que por tanto sólo pro-dujo el efecto de cumplir la obligación de pago pero no el de dar efectividad a la póliza por el período en que quedó incumplida, que es una de las penalidades impuestas por la ley.
EN MOCION DE RECONSIDERACION
El Juez Asociado Señor De Jesús emitió la opinión del tribunal.
*325El Administrador solicita ahora la reconsideración de la sentencia en este caso dictada, y fundamentando su moción alega que erramos al resolver:
l..Qne el cobro de la cuota a un patrono por el período para el cual se le declaró no asegurado, constituye una penalidad.
2. Que un patrono regular de los comprendidos en la ley puede, al amparo de los artículos 18, 25, 26 y 27 de la vigente Ley de Compensaciones por Accidentes del Trabajo, mantener una póliza por un solo semestre, no obstante bacer negocios por todo el año,
Es innecesario repetir ahora los hechos del caso. Bas-tará referirnos a la opinión que sirvió de base a la sentencia. Sin embargo, para la más fácil inteligencia de los puntos envueltos, parece conveniente puntualizar brevemente las cuestiones realmente resueltas, a saber:
(a) Que cuando un patrono comprendido en las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo deja de pagar dentro de un semestre la cuota o prima correspondiente, ese patrono es un patrono no asegurado durante dicho semestre, y el Adminis-trador se ajusta a la ley al así declararlo.
(b) Que la facultad del Administrador reconocida en el párrafo (a) cjue precede, no se extiende hasta el extremo de poder exigir al patrono no asegurado que asuma todas las responsabilidades que la ley le impone como tal y al mismo tiempo que pague la prima como si en realidad hubiera estado asegurado y recibido los beneficios del seguro.
(c) Que el premio o prima impuesto por la ley es el precio que paga el patrono a cambio del seguro que recibe, y no recibiendo el beneficio del seguro, el exigir su pago en tales condiciones, equivaldría a adicionar a la ley una penalidad que el legislador no tuvo a bien imponei’, penalidad que no puede inferirse del texto de la ley, porque las penalidades nunca se presumen.
(d) Que habiendo satisfecho el patrono el 20 de enero la cuota correspondiente al primer semestre que venció el 31 de diciembre y no pudiendo aplicarse dicho pago al primer senlestre por no haber recibido el patrono servicio alguno durante dicho período, y toda vez que el pago verificado excede de la cantidad correspondiente al premio del segundo semestre, en equidad deberá aplicarse dicha cantidad al pago de dicho segundo semestre, por lo que procedía *326considerar al patrono como asegurado a partir del 20 de enero hasta el 30 de junio siguiente; y
(e) Que habiendo ocurrido el accidente de este caso el 11 de febrero y habiéndose verificado el pago el 20 de enero, el accidente está cubierto por el seguro del Fondo del Estado.
Impugnando las conclusiones de derecho que acabamos de exponer, empieza por decir el abogado del Administrador que la cuestión suscitada por la recurrente no era nueva ni a su juicio estaba abierta a consideración en esta jurisdicción, porque este mismo tribunal, en el caso de Sucesión Rodríguez v. Comisión Industrial, 54 D.P.R. 289, resolvió lo contrario a lo que ahora se resuelve, a pesar de que los hechos eran sustancialmente iguales a los del presente caso.
A esto debemos replicar que si bien la doctrina de stare decisis obliga a un tribunal a seguir sus decisiones en casos posteriores a fin de lograr la estabilidad y certidumbre que deben existir en la ley, sin embargo esa doctrina no llega al extremo de declarar que la opinión de un tribunal tenga el alcance de un dogma que deba seguirse ciegamente aun cuando el tribunal se convenza posteriormente que su deci-sión anterior es errónea. Como insinuamos antes, el propó-sito inspirador de la doctrina de stare decisis es lograr es-tabilidad y certidumbre en la ley, mas nunca perpetuar errores.
Concedemos que la doctrina del presente caso está en manifiesto conflicto con la del caso de Sucesión Rodrigues v. Comisión Industrial, supra. Por consiguiente, la cuestión a resolver es cuál de las dos es la correcta.
El razonamiento en el caso de Sucesión Rodrigues está predicado en un silogismo cuya premisa mayor es falsa, y por consiguiente la consecuencia tiene que ser necesaria-mente falsa. En el referido caso se parte de la base de que el seguro es anual, aunque se paga por semestres adelanta-dos; y si la póliza es anual, es claro que quien quiera aco-gerse a sus beneficios tiene que pagar la cuota anual com-*327pleta y no puede fraccionar el seguro pagando la prima del segundo semestre sin satisfacer también la del primero. Es verdad qne la ley, en su artículo 25, habla de cuotas anuales, pero en Derecho los atributos que adornan una cosa, y no el nombre que quiera dársele, son los que determinan su ver-dadera naturaleza. Y del contexto de la propia ley clara-mente resulta que para todos sus efectos prácticos, la pó-liza, aunque se diga que es anual, como se sostuvo .en el caso de Sucesión Rodrigues, es sencillamente semestral. Así, pues, un patrono que paga en tiempo el primer semestre, pero antes del primero de enero de cualquier año vende o liquida su negocio, queda excusado del.pago de la cuota para el se-gundo semestre, de enero a junio, dando el aviso y some-tiendo la prueba que exigiere el Administrador, de que no estará sujeto a las disposiciones de la ley, durante dicho se-gundo semestre. Artículo 25. Prescribe el mismo artículo que cualquier patrono sujeto- a las disposiciones de la ley durante cualquier parte de un semestre, deberá pagar la cuota para dicho semestre completo, teniendo derecho al re-embolso, si lo hubiere, que se prescribe en el artículo 26, “disponiéndose que en dichos casos los reembolsos podrán efectuarse a la terminación del semestre para el cual fueron pagadas dichas cuotas.”
Si el pago fuera en realidad anual, el asegurado no ten-dría derecho a devolución de parte alguna del premio anual bajo ninguna circunstancia y no podría pagar el primer se-mestre y excusarse del pago del segundo, ni podría satisfa-cer tan sólo una parte de un semestre. La doctrina del caso de Sucesión Rodrigues, supra, conduce al absurdo de que una persona que empieza a ser patrono desde el día primero de enero en adelante, no puede obtener seguro pagando tan sólo el semestre de enero a junio, y se le exige que pague todo el año completo, arguyéndose que la póliza es anual y que siéndolo, tiene que pagar la prima de todo el año aun-que no haya recibido seguro durante el primer semestre. *328Sin embarga, como temos visto, la propia ley permite al pa-trono que lo baya sido durante el primer semestre, eximirse del pago de la prima del segundo, avisando con anterioridad al día primero de enero que no ba de ser patrono durante dicbo semestre. En este último caso, a los efectos legales el seguro resulta, semestral, pues no se le exige el pago de toda la anualidad. Si en realidad .el seguro fuese anual, el pa-trono en ningún caso podría obtener seguro pagando la prima de un semestre o parte de un semestre solamente, como no puede un contribuyente eximirse del pago del segundo se-mestre de contribuciones o pretender que se le reintegre parte de lo pagado en un semestre porque baya dejado de ser dueño de la propiedad o se baya destruido ésta, o por-que durante una parte del año contributivo se efectúe algún cambio que le exima, de abí en adelante, del pago de contri-buciones. Ello es así porque la contribución, a pesar de que se paga por semestres adelantados, es verdaderamente anual y no semestral. Asociación de Maestros v. Sancho Bonet, Tesorero, 54 D.P.R. 536; Roig v. Sancho Bonet, Tesorero, 54 D.P.R. 649.
El caso de Bordson v. North Dakota Workmen’s Compensation Bureau, 191 N. W. 839, citado por el Administrador, no sostiene su contención. La ley de North Dakota, a pesar de tener el Pondo del Estado, es sustaneialmente distinta a la nuestra. Prescribe aquella ley que el patrono hará un solo pago para todo el año. Si el premio que debe pagar un patrono excede de $100, tiene la opción de pagarlo en dos plazos semestrales iguales o en cuatro trimestres también iguales, a su conveniencia; pero los pagos diferidos deven-garán intereses a razón del 5 por ciento anual y el patrono deberá prestar una fianza satisfactoria para garantizar el pago de dichos plazos, así como el de las penalidades y cos-tas judiciales en caso de no pagarlos a su vencimiento. Prescribe además dicha ley que en caso de que el patrono no sa-tisfaga el pago anual en la fecha fijada para ello, se le con-*329siderará patrono no asegurado durante el período anterior al pago; pero desde la fecha en que el pago se verifique, ya sea voluntariamente, ya en satisfacción de la sentencia que se dicte en la acción que contra él deberá interponer el Pro-curador General en cobro del premio, desde la fecha del pago en adelante, repetimos, y hasta un año después, el patrono queda protegido por la póliza, de manera que en ninguna ocasión dentro de dicha ley el Fondo del Estado cobra un premio sin dar seguro-, como sucedería en Puerto Rico si aceptásemos la interpretación del caso de Sucesión Rodrí-guez, supra. En el referido caso de Bordson, el patrono pagó su cuota anual completa dos o tres días después de vencido, bajo circunstancias que equivalían a una renuncia (waiver) por parte del Bureau, del derecho a exigir el pago en la fecha fijada, y en la acción instituida por los dependientes del obrero contra el Pondo en cobro de la compensación, se re-vocó la sentencia de la corte inferior que había exonerado al Bureau,, se hizo a éste responsable de la compensación, y se devolvió el caso para ulteriores procedimientos no inconsis-tentes con los principios expuestos en la opinión.
El hecho de que los premios o cuotas se cobran para cada clasificación a base de los riesgos de la clasificación a que el patrono pertenece, más bien que a base de la experiencia individual del patrono, argumento que esgrime el Administra-dor con el fin de demostrar qué la póliza es anual y no se-mestral, no resiste el más ligero análisis a la luz de las dis-posiciones de la propia ley. ¿No hemos visto, acaso, que un patrono que ha pagado la cuota del primer semestre puede excusarse de pagar la del segundo, notificando al Adminis-trador, antes del primero de enero siguiente, que ha cesado ■de ser un patrono comprendido en la ley? ¿No va más lejos aun ésta al disponer que aunque el patrono sólo está com-prendido en sus disposiciones durante una parte del semes-tre, viene obligado a pagar el premio én su totalidad, sin perjuicio de que después de expirado el semestre se le de-*330vuelva por el Administrador la parte de la cuota correspon-diente al período durante el cual no estuvo sujeto a la ley? Ese método de determinar la cuota o prima no cambia el ca-rácter del pago, que continúa siendo por servicios prestados. Esta base actuarial se usa en todos los sistemas solventes— tanto, públicos como privados — en toda clase de seguros, y no afecta en forma alguna la naturaleza de la póliza.
Los casos de Montaner v. Comisión Industrial y Angel Suárez & Hno., 59 D.P.R. 396, y Sucesores de José González & Cía. v. Comisión Industrial, resuelto dos días antes que el que nos ocupa (ante, pág. 306), no están en conflicto con el presente. El de Angel Suárez, supra, se distingue en la opi-nión del caso de autos, y se dice que es perfectamente compatible con la conclusión a que llegamos en el presente caso, porque allí el patrono pagó dentro del primer semestre, pero después del plazo fijado por el Administrador, y se resolvió que el pago de la cuota tiene, en tales condiciones, efecto prospectivo, es decir, que el seguro empieza a regir desde la fecha del pago y por consiguiente un accidente ocurrido antes de dicha fecha no está protegido por la póliza. No existe conflicto alguno.entre este caso y el de Sucrs. de José González & Cía. En verdad fué el Administrador quien sostuvo en dicho caso la contención de que aunque la ley disponía una póliza por un año, ésta quedaría “suspendida” — lo que equivale a decir prácticamente que no existiría — por un se-mestre de dicho año, bajo ciertas circunstancias, una de las cuales es dejar de pagar a su debido tiempo la prima del segundo semestre. Aparentemente, el Administrador desea-ría que considerásemos la póliza como una semestral sólo cuando tal interpretación redundase en beneficio del Fondo, y que en los demás casos sostuviésemos que la póliza es anual tanto de nombre como en su efecto legal. Pero tal como está redactado el estatuto en la actualidad — quizá desgraciada-mente — resulta un arma de dos filos y en algunas ocasiones la póliza resulta semestral en su efecto legal, en perjuicio *331del Fondo. Como dijéramos antes, la Ley de Compensacio-nes a Obreros impone penalidades por no asegurarse. En su artículo 17, bajo el título “Sanción Penal por no Asegu-rarse”, lo declara misdemeanor, castigable con multa mínima de $25 y máxima de $500, o prisión mínima de 15 días y má-xima de 6 meses, o con ambas penas, y en el artículo 15 es-tablece una especie de sanción civil al autorizar al obrero a demandar al patrono no asegurado en reclamación de daños y perjuicios, impidiendo al patrono poder alegar las defen-sas de negligencia contribuyente, asunción de riesgo, etc., que podrían levantarse en cualquier acción ordinaria, y al mismo tiempo permitiendo al obrero obtener el embargo de bienes bastantes del patrono sin prestación de fianza, incluyendo en el embargo una cantidad razonable para honorarios de abo-gado que en todo caso deberá conceder la corte si declara con lugar la demanda.
Pero en ninguna parte de la ley se impone la penalidad de que el patrono venga obligado a pagar la cuota por un semestre durante.el cual no ha estado asegurado en ningún momento y al mismo tiempo tenga que pagar todos los ac-cidentes ocurridos durante dicho semestre, a pesar del pago de la cuota. Cuando el legislador tenga a bien imponer esa penalidad, estaremos en condiciones de aplicar la doctrina, del caso de Sucesión Rodrigues-, pero mientras tal penalidad no se imponga, debe, a nuestro juicio, subsistir la doctrina de este caso, imponiendo al patrono las 'penalidades expre-samente provistas en la ley, es decir, declararlo para dicho semestre patrono no asegurado, con todas sus consecuencias legales, y perseguirlo criminalmente de acuerdo con la sec-ción 17 de la ley, si es que se quiere evitar que los patronos puedan de esa forma convertir en voluntario el seguro com-pulsorio.
Concedemos que nuestra decisión en este caso puede crear-una situación difícil para el Fondo. Pero el remedio, como acabamos de sugerir, debe buscarse en la Legislatura y no *332en las cortes de justicia, cuya obligación es aplicar la ley tal y como ha sido redactada por el legislador.
El argumento que expone el Administrador, tomado del caso de Bordson, supra, al efecto de que entre el patrono y el Pondo del Seguro del Estado existe un contrato desde el momento en que el patrono radica en las oficinas del Fondo-su nómina anual, que debe radicar en o antes de julio 15 de cada año, no es aplicable al presente caso, sencillamente por-que es requisito indispensable de todo contrato el elemento •de la mutualidad, el quid pro quo que de aplicar la interpre-tación del Administrador, no podría existir en el presente caso. Ese argumento es pertinente en el caso de Bordson, porque de acuerdo con la ley que allí se interpreta, el pa-trono en. cualquier momento que satisfaga el premio es con-siderado, desde la fecha del pago, como patrono asegurado y recibe desde entonces los beneficios del seguro que ha pa-gado. Pero de acuerdo con la interpretación propuesta por «1 Administrador, si el patrono paga después de vencido el semestre, es considerado patrono no asegurado con todas sus consecuencias, es decir, debe pagar todas las indemnizaciones que ocurran durante el semestre, no obstante haber pagado por un servicio que no ha recibido.
Antes de terminar queremos hacer constar que hemos leído cuidadosamente los casos de Mountain Timber Co. v. Washington, 243 U. S. 219, y State v. Hughes Electric Co., 199 N. W. (N. D.) 128, citados en la moción complementaria sobre reconsideración, y no vemos que ni uno ni otro tengan •aplicación alguna al presente. En el primero se hace un re-sumen de la Ley de Compensaciones a Obreros del Estado 'de Washington, y se concluye que es constitucional, cuestión que no está en controversia en el presente. En el segundo, •donde se estudia una ley que como hemos visto es sustancial-mente distinta de la nuestra, ninguna cuestión se discute que pueda dar luz a la aquí debatida.
*333El Administrador solicita en su moción complementaria que se celebre una nueva vista en el presente caso. Es ver-dad que al resolver el recurso en su fondo no tuvimos el be-neficio del alegato del recurrido; pero luego de dictada nues-tra sentencia el Administrador presentó una moción de re-consideración extensamente argumentada, seguida de otra similar que tituló “Moción Complementaria”, y últimamente un extenso alegato argumentando sobre las mismas cuestio-nes suscitadas en las referidas mociones. Aunque fuera de tiempo, hemos sido suficientemente informados de sus pun-tos de vista. Pero dada la conclusión a que hemos llegado después de considerar todas las cuestiones, opinamos que sería inútil la celebración de una nueva vista. Parece con-veniente consignar que el caso de Stwn. Rodríguez v. Comi-sión Industrial queda revocado.

Procede denegar la reconsideración solicitada.